Citation Nr: 0121222	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to July 1, 1997 
for a 10 percent rating for traumatic arthritis of the right 
knee.

2.  Entitlement to a clothing allowance for calendar year 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 decision which denied entitlement to a 
clothing allowance for calendar year 1995.  A notice of 
disagreement was received from the veteran in July 1995.  A 
statement of the case was issued in October 1995.  A 
memorandum in the claims folder indicates that a VA Form 9 
(substantive appeal) was received in December 1995.  The 
words "VAMC Columbia" also appear on this memo.  It is 
assumed that a copy of the substantive appeal was forwarded 
to the RO, despite its not being of record.  The Board will 
accept this as a timely substantive appeal in order to afford 
the veteran every procedural consideration.  

The veteran initially requested a Board hearing with respect 
to this issue, but later withdrew his request by a statement 
dated in April 2001.  Further written argument on this issue 
was submitted by the veteran's representative in May 2001.

This case also comes to the Board from a March 1999 RO 
decision which effectuated a Board decision which recognized 
arthritis as part and parcel of the service connected right 
knee disability and which assigned a 10 percent rating for 
this manifestation.  The RO thereafter assigned an effective 
date of July 1, 1997 for this grant.  The veteran was 
notified of this decision in April 1999.  A notice of 
disagreement was received in April 1999, and the veteran 
appealed for an earlier effective date.  The statement of the 
case was issued in June 1999, and a substantive appeal 
addressing this issue was received in July 1999.

There are other issues which are not in appellate status.  In 
January 2000, the veteran submitted a claim for an earlier 
effective date for a grant of a clothing allowance.  A copy 
of the RO decision which originally awarded a clothing 
allowance is not associated with the file, and the effective 
date of the award of this benefit is not clear from a review 
of the claims file.  However, the veteran alleges that he 
received his first allowance in 1998.  He requests this 
allowance back to 1977.  This matter is referred to the RO 
for appropriate action. 

The Board also notes that in April 1999, the RO received the 
veteran's claims for service connection for a bilateral eye 
disorder, hearing loss, and a respiratory disorder.  These 
issues have not yet been addressed by the RO and are referred 
for appropriate action.


FINDINGS OF FACT

1.  Since October 1974, service connection has been in effect 
for postoperative medial collateral ligament repair of the 
right knee.

2.  On August 4, 1994, the veteran requested an increased 
rating for his service-connected residuals of medial 
collateral ligament repair of the right knee; a VA outpatient 
treatment report of this same date showed an assessment of 
probable degenerative joint disease of the right knee.

3.  In October 1994, an X-ray study confirmed arthritis of 
the right knee.
 
4.  In a March 1999 decision, the RO effectuated the Board's 
assignment of a separate 10 percent rating for traumatic 
arthritis of the right knee based on VAOPGCPREC 23-97 which 
the RO interpreted as being a liberalizing issue.

5.  As the GC precedent opinion in question is not a 
liberalizing issue, a 10 percent rating is assignable for 
arthritis of the right knee from the date of the veteran's 
claim for an increased rating for residuals of medial 
collateral ligament repair of the right knee on August 4, 
1994.

6.  The evidence does not demonstrate that, due to a service-
connected disability, the veteran wore a prosthesis or an 
orthopedic appliance in 1995 that tended to wear out 
clothing.

7.  The evidence does not demonstrate that, due to a service-
connected disorder, the veteran uses a medication that causes 
irreparable damage to his outergarments.


CONCLUSIONS OF LAW

1.  An effective date of August 4, 1994 for a 10 percent 
rating for traumatic arthritis of the right knee is 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2000).

2.  Entitlement to an annual clothing allowance for calendar 
year 1995 is not established.  38 U.S.C.A. § 1162 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.810 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1971 to 
October 1974.  A review of his service medical records shows 
that he was treated for a right knee injury and underwent a 
medial meniscectomy and repair of the medial collateral 
ligament of the right knee.

In December 1974, the RO received the veteran's claim for 
service connection for a "right leg condition."

In a June 1974 decision, service connection was established 
for postoperative medial collateral ligament repair of the 
right knee, with a 10 percent rating under Diagnostic Code 
5257.  This rating has remained in effect to the present.

In a March 1991 rating decision, the RO denied an increase in 
a 10 percent rating for service-connected postoperative 
medial collateral ligament repair of the right knee.  The 
veteran was notified of this decision in April 1991 and he 
did not appeal.

On August 4, 1994, the RO received a statement from the 
veteran in which he requested re-evaluation of his service-
connected right knee disability.

A VA outpatient treatment record dated on August 4, 1994shows 
that the veteran complained of right knee pain.  On 
examination of the right knee, there was no erythema, 
instability, or swelling.  The diagnostic assessment was 
probable degenerative joint disease.  X-ray studies were 
planned.  Such record does not reflect that the veteran was 
using a knee brace.  Outpatient treatment records generated 
by the VA for during the one year period prior to August 1994 
do not establish the presence of arthritis of the right knee. 

In February 1995, the RO received VA outpatient treatment 
records dated in 1994 reflecting treatment for a right knee 
disability.  A treatment note dated on October 27, 1994 
includes the first X-ray evidence of arthritis of the right 
knee, and reflects that the veteran was diagnosed with early 
degenerative joint disease of the right knee.  Use of a knee 
brace was not shown, and on examination of the right knee, 
range of motion was full and the knee was stable.  A December 
1994 treatment note indicates that an X-ray study showed 
degenerative joint disease with incongruity of the patella 
and the lateral femoral condyle with no angular deformity.  
No instability was shown on examination, and use of a knee 
brace was not noted.  The diagnostic impression was 
degenerative joint disease of the right knee.

In February 1995, the veteran submitted an application for an 
annual clothing allowance.  He said he was using a metal leg 
brace for instability of his right knee, and that he had been 
given the brace at a VA hospital.

At a February 1995 RO hearing, the veteran stated that he had 
right knee pain, and he sometimes stumbled and fell as a 
result of his right knee disability.  He reported that he had 
instability of the right knee.  He said that he wore a brace 
to correct the problem, and that the brace was about twelve 
inches long, had an elastic band around the knee, metal 
hinges on the sides, and laces in the front.  He said the 
brace was only helpful when he was walking.  He related that 
he had been wearing his knee brace for the past three years, 
and sometimes wore it at work.

An April 1995 note from the chief of a VA prosthetics 
department shows that VA orthopedic clinic notes were silent 
as to any observations of brace usage, and there were no 
recommendations for brace use.  He noted that an elastic knee 
support was issued to the veteran in March 1977, and that 
there was no history of replacements of such brace.  A May 
1995 report of a clothing allowance evaluation shows that the 
veteran was wearing a right hinged knee brace, which he said 
he received three or four years previously.  He did not 
provide articles of clothing for evidence of wear and tear as 
previously requested by the prosthetics department, and 
related that all clothing with evidence of wear and tear had 
been discarded.  The examiner noted that an examination of 
the veteran's brace showed no indication of use, and that the 
elastic and leather straps appeared new.  The veteran's outer 
clothing did not show signs of wear and tear in the 
significant area of the brace.  The examiner concluded that 
there was no evidence of brace usage, since an examination of 
the brace did not reveal signs of wear or use which would be 
expected based on its age.  He stated that there was no 
evidence showing that the veteran was wearing the brace or 
that wear and tear of his clothing had been caused by a 
brace.

In a June 1995 decision, entitlement to a clothing allowance 
was denied.  The veteran appealed this decision.

At an August 1995 VA examination of the veteran's right knee, 
the veteran reported that he did not use a cane but wore a 
brace while at work.  On examination, there was 1+ valgus 
laxity with a firm end point.  The examiner noted that an X-
ray study showed osteoarthritis primarily involving the 
medial compartment and the patellofemoral joint.  The 
diagnostic assessment was osteoarthritis of the right knee 
status post medial meniscectomy.

At a December 1997 VA examination of the veteran's right 
knee, the veteran reported that he used a cane, but did not 
report use of a right knee brace.  Use of a brace was not 
noted during the examination.  The knee was stable to varus 
and valgus and anterior and posterior tests.

In December 1997, the RO received VA outpatient treatment 
records dated from 1995 to 1997.  Such records are negative 
for evidence that the veteran was using a right knee brace.  
A July 1995 VA treatment note shows that there was no history 
of instability, and that the knee was currently stable to 
varus and valgus stress.  No instability was shown on 
treatment records dated in 1996.
 
In January 1998, the RO received medical records from a 
private physician, G. V. Browning, MD.  Such records reflect 
treatment from July 1995 to February 1997 for a right knee 
disability and neck pain, and are negative for any evidence 
that the veteran was using a right knee brace.

In June 1998, the RO received the veteran's application for 
an annual clothing allowance.  He asserted that he had been 
using a walking cane and knee brace since 1996 for his right 
knee disability.

By a statement dated in September 1998, the veteran's 
representative asserted that the veteran had a right knee 
brace which tended to wear or tear his clothes.  By a 
statement dated in October 1998, his representative asserted 
that he had been given two elastic knee braces in March 1997, 
and requested that a clothing allowance be granted effective 
in August 1999.

In a November 1998 decision, the Board denied an increase in 
a 10 percent rating for service-connected postoperative 
residuals of medial collateral ligament repair of the right 
knee.  The Board also granted service connection for 
traumatic arthritis of the right knee, with a 10 percent 
rating, pursuant to VAOPGCPREC 23-97.

In a March 1999 rating decision, the RO effectuated the 
Board's grant of service connection for traumatic arthritis 
of the right knee, effective July 1, 1997.

By a statement dated in April 1999, the veteran said, ". . . 
I am appealing your decision rendered in reference to my 10% 
disability for my service-connected disability.  I would like 
to request that I be considered from the very first time that 
I filed my claim."  By a statement received later that 
month, he asserted that he should be awarded retroactive pay 
from the date of his appeal, August 4, 1994.  By a statement 
received in July 1999, he contended that he should be awarded 
retroactive pay from the date of his original claim in August 
1984.  He asserted that as his claim was filed and processed 
prior to the change in law on July 1, 1997, he should be 
compensated from the date of filing, not from the effective 
date of the law.

In June 1999, the RO received the veteran's application for 
an annual clothing allowance based on use of a knee brace.

By a letter to the veteran dated in July 1999, the RO noted 
that he had been paid an annual clothing allowance for the 
preceding year.

By a statement dated in January 2000, the veteran said he had 
been receiving an annual clothing allowance since 1998, and 
that he was originally given a knee brace in 1977.  He 
reiterated his assertions by a statement dated in July 2000.

II.  Analysis

Prior to addressing the merits of the veteran's contentions, 
it must be noted that a significant change in the law was 
effected during the pendency of this appeal, when on November 
9, 2000, the President of the United States signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well- grounded claim and 
redefined the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified in June 1995 that he needed to 
submit evidence showing that he wore an orthopedic appliance 
in 1995 which tended to wear out his clothing.  He did not 
submit such evidence, nor has he identified any missing 
evidence.  Based on the foregoing, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

The veteran was notified in June 1999 of the criteria 
pertaining to effective dates of increased ratings.  The 
appellant in effect disagrees with the laws governing 
effective dates of awards.  Based on the foregoing, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed, as this is an issue in 
which the laws and regulations, as opposed to the facts, 
govern its disposition.  

As well, VA has a duty under the VCAA to assist the appellant 
in obtaining evidence necessary to substantiate his claim, 
but in this instance he has not referenced any missing 
evidence that might aid his claims or may otherwise affect 
the outcome of this matter.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.
A.  Entitlement to an Earlier Effective Date for a 10 Percent 
Rating for Traumatic Arthritis of the Right Knee 

The veteran asserts that he is entitled to an earlier 
effective date for a 10 percent rating for traumatic 
arthritis of the right knee.  Although he has made 
conflicting statements, he essentially contends that he is 
entitled to an effective date of August 4, 1994, the date on 
which the RO received his claim for an increased rating for 
service-connected postoperative residuals of medial 
collateral ligament repair of the right knee.

Initially, the Board notes that in an unappealed March 1991 
rating decision, an increased rating was denied for service-
connected postoperative residuals of medial collateral 
ligament repair of the right knee.
 
On August 4, 1994, the RO received the veteran's claim for an 
increased rating for service-connected postoperative 
residuals of medial collateral ligament repair of the right 
knee.  By Board of Veterans' Appeals decision of November 30, 
1998, the Board determined that arthritis was a manifestation 
of the service connected right knee disability and that a 10 
percent rating was warranted.

The veteran claims an effective date earlier than July 1, 
1997 for the separate 10 percent rating for right knee 
arthritis.  [He is also assigned a separate 10 percent rating 
for postoperative medial collateral ligament repair from 
August 1983 but such is not the subject of the instant 
appeal.]  The RO chose July 1, 1997 as the effective date for 
the separate 10 percent rating for left knee arthritis with 
limitation of motion, noting that this was the date of a VA 
General Counsel's precedent opinion [VAOPGCPREC 23-97].  That 
VA General Counsel's opinion, as well as a later one 
[VAOPGCPREC 9-98], note that law and regulations [including 
the rule against pyramiding of ratings] permit separate 
ratings for knee instability [Code 5257] and arthritis with 
limitation of motion [Codes 5003 and 5010]. 

The RO apparently viewed the July 1, 1997 VA General 
Counsel's opinion as a liberalizing VA administrative issue.  
Legal authority provides, in part, that when compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue approved by the VA Secretary or by the Secretary's 
direction, the effective date of the award or increase shall 
be fixed in accordance with the facts found but shall not be 
38 C.F.R. §  of the act or administrative issue.  38 U.S.C.A. 
5110[g]; 38 C.F.R. 3.114.  If the July 1, 1997 VA General 
Counsel's opinion were viewed as a liberalizing VA 
administrative issue, separate knee ratings could not be 
assigned prior to the July 1, 1997 date of the opinion.  
However, it does not appear to the Board that the VA General 
Counsel's opinion constitutes a liberalizing administrative 
issue.  

Although common rating practice prior to the opinion was to 
assign only a single rating for a knee disability [not dual 
ratings for knee instability and arthritis with limitation of 
motion], the VA General Counsel's opinion did not formally 
create a new entitlement to benefits approved by the VA 
Secretary; rather, the VA General Counsel merely found that 
existing law and regulations permit dual knee ratings.  As 
such, the July 1, 1997 VA General Counsel's opinion is not a 
liberalizing administrative issue, and 38 U.S.C.A. 5110[g] 
and 38 C.F.R. 3.114 [concerning liberalizing administrative 
issues] do not govern the effective date for the veteran's 
separate 10 percent rating for arthritis of the right knee.  
See VAOPGCPREC 11-99 [discussing a different subject area and 
whether a VA General Counsel's opinion is to be considered a 
liberalizing administrative issue]. 

Since the question of the proper effective date for the 
veteran's separate 10 percent rating for right knee arthritis 
is related to the veteran's request to reopen his claim for 
an increased rating for service-connected right knee 
disability, the effective date is governed by the following 
provisions.  Unless specifically provided otherwise, the 
effective date of an award for compensation benefits based on 
an original claim, or a claim reopened after a final 
disallowance, shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2000). 

Under section 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1), the provision relevant here, addresses 
when a VA examination report may constitute an informal 
claim.  This provision is applicable "only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination . . . ." 38 C.F.R. § 
3.157(b)(1). 

The file shows the veteran has never submitted a formal claim 
for service connection for arthritis of the right knee.  On 
August 4, 1994, the RO received his claim for an increased 
rating for his previously service-connected residuals of 
medial collateral ligament repair of the right knee.  During 
the course of his appeal on that issue, VA medical records 
were obtained which demonstrated that he had arthritis of the 
right knee.  The earliest medical record reflecting X-ray 
evidence of arthritis of the right knee is dated on October 
27, 1994.  As there was an assessment of probable arthritis 
of the right knee on August 4, 1994 at which time the 
examiner requested the X-ray study which was later 
accomplished on October 27th, it is reasonable to conclude 
that the arthritis of the right knee was present at the time 
the veteran requested re-evaluation of his service connected 
disability.  Thus the 10 percent rating should be made 
effective from the date of claim or August 4, 1994.  A date 
earlier than this is not in order, as there is no medical 
evidence within a year prior to this date which can be 
construed as an informal claim for an increased rating for 
arthritis or any right knee disorder.  Importantly, there is 
no record of medical treatment for arthritis of the right 
knee within the one year period prior to the date of claim 
for increase.  Under such circumstances, the Board finds that 
the correct effective date for the separate 10 percent rating 
for right knee arthritis is August 4, 1994.   

B.  Entitlement to a Clothing Allowance for Calendar Year 
1995

The veteran contends that he should be awarded a clothing 
allowance for calendar year 1995 based on use of a hinged 
right knee brace which he claims produced wear and tear of 
his clothing.

Governing law regarding the payment of clothing allowances by 
VA stipulates that such allowance shall be paid on a yearly 
basis to a veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the Secretary 
determines tends to wear out or tear the clothing of the 
veteran; or uses medication which a physician has prescribed 
for a skin condition which is due to a service-connected 
disability, and the Secretary determines causes irreparable 
damage to the veteran's outergarments.  38 U.S.C.A. § 1162 
(West 1991 & Supp. 2001). 

The governing regulation regarding entitlement to an annual 
clothing allowance is as follows:  

§ 3.810 Clothing allowance. 

(a) Except as provided in paragraph (d) 
of this section a veteran who has a 
service-connected disability, or a 
disability compensable under 38 U.S.C. 
1151 as if it were service-connected, is 
entitled, upon application therefor, to 
an annual clothing allowance as specified 
in 38 U.S.C. 1162.  The annual clothing 
allowance is payable in a lump sum, and 
the following eligibility criteria must 
also be satisfied: 

(1) A VA examination or hospital or 
examination report from a facility 
specified in § 3.326(c) discloses that 
the veteran wears or uses certain 
prosthetic or orthopedic appliances which 
tend to wear or tear clothing (including 
a wheelchair) because of such disability 
and such disability is the loss or loss 
of use of a hand or foot compensable at a 
rate specified in § 3.350(a), (b), (c), 
(d), of (f); or 

(2) The Chief Medical Director or 
designee certifies that because of such 
disability a prosthetic or orthopedic 
appliance is worn or used which tends to 
ware [sic] or tear the veteran's 
clothing, or that because of the use of a 
physician-prescribed medication for a 
skin condition which is due to the 
service-connected disability irreparable 
damage is done to the veteran's 
outergarments.  For the purposes of this 
paragraph "appliance" includes a 
wheelchair. 

(b) Effective August 1, 1972, the initial 
lump sum clothing allowance is due and 
payable for veterans meeting the 
eligibility requirements of paragraph (a) 
of this section as of that date.  
Subsequent annual payments for those 
meeting the eligibility requirements of 
paragraphs (a) of this section will 
become due on the anniversary date 
thereafter, both as to initial claims and 
recurring payments under previously 
established entitlement. 

(c)(1) Except as provided in paragraph 
(c)(2) of this section, the application 
for clothing allowance must be filed 
within 1 year of the anniversary date 
(August 1) for which entitlement is 
initially established, otherwise, the 
application will be acceptable only to 
effect payment of the clothing allowance 
becoming due on any succeeding 
anniversary date for which entitlement is 
established, provided the application is 
filed within 1 year of such date.  The 1-
year period for filing application will 
include the anniversary date and 
terminate on July 31 of the following 
year. 

(2) Where the initial determination of 
service connection for the qualifying 
disability is made subsequent to an 
anniversary date for which entitlement is 
established, the application for clothing 
allowance may be filed within 1 year from 
the date of notification to the veteran 
of such determination. 

(d) If a veteran is incarcerated in a 
Federal, State, or local penal 
institution for a period of more than 60 
days and is furnished clothing without 
charge by the institution, VA shall 
reduce the amount of the annual clothing 
allowance by 1/365th of the amount 
otherwise payable for each day the 
veteran was incarcerated during the 12-
month period preceding the anniversary 
date for which entitlement is 
established.  No reduction shall be made 
for the first 60 days of incarceration. 

In the instant case, the record does not demonstrate, nor has 
the veteran alleged, that his outergarments are irreparably 
damaged as a result of using medication that was prescribed 
for treatment of a service-connected skin condition.  
However, the record is also devoid of evidence, other than 
the veteran's contentions, that during calendar year 1995, he 
wore a knee brace for his service-connected right knee 
disability which produced wear and tear of his clothing.  The 
evidence shows that he had a hinged knee brace in 1995, but 
on inspection of the brace in May 1995, it was evident that 
it was not used by the veteran, as there was no evidence of 
wear and it appeared new.  Moreover, the veteran did not 
produce any clothing with evidence of wear and tear from a 
knee brace.  VA and private outpatient treatment records 
dated in 1995 and 1996 are negative for instability of the 
right knee and for evidence that the veteran was wearing a 
knee brace.

As the evidence in support of the veteran's claim consists 
solely of his own contentions, and as the record contains 
findings by VA medical personnel that the veteran's knee 
brace had not been used in 1995, the Board must conclude that 
the preponderance of the evidence is against his claim for an 
annual clothing allowance for calendar year 1995.  The 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 20001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date for a 10 percent rating for 
traumatic arthritis of the right knee is granted, effective 
August 4, 1994, subject to the applicable criteria governing 
the payment of monetary benefits.

The appeal for entitlement to a clothing allowance for 
calendar year 1995 is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

